Citation Nr: 1037727	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-20 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 
percent for right knee chondromalacia (right knee disability).

2.  Entitlement to an initial disability rating in excess of 10 
percent for left knee chondromalacia (left knee disability).


REPRESENTATION

Veteran represented by:	David L. Huffman, Esquire


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from February 2003 to April 
2004.  He also has had service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO), which 
granted service connection for the right and left knee 
disabilities and assessed them with 10 percent disability 
ratings, respectively.  

In June 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a travel board hearing.  The Veteran 
also testified during a formal RO hearing in July 2007.  
Transcripts of both proceedings have been associated with the 
claims file.  


FINDINGS OF FACT

1. The Veteran's right knee disability manifests in subjective 
complaints of pain, stiffness, weakness, and instability, and 
objective symptoms including flexion to 90 degrees, and extension 
to 0 degrees.

2.  The Veteran's left knee disability manifests in subjective 
complaints of pain, stiffness, weakness, and instability, and 
objective symptoms including flexion to 95 degrees, and extension 
to 0 degrees.  





CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 
percent for the right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5003, 5010, 5260, 5261 (2009).

2.  The criteria for an initial disability rating in excess of 10 
percent for the left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5003, 5010, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 3 8 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
Prior to the initial adjudication of the Veteran's claims of 
service connection for right and left knee disabilities, a letter 
dated in August 2004 satisfied the second and third elements 
under the duty to notify provisions.  A letter dated in March 
2006 thereafter satisfied the first duty to notify element.  See 
Quartuccio, 16 Vet. App. at 187.  Although this March 2006 letter 
was not sent prior to the initial evaluation, this delayed notice 
has not prejudiced the Veteran as he was provided adequate 
notice, given time to respond with additional evidence and 
argument, and the claims were readjudicated in a May 2006 
statement of the case (SOC).  Prickett v. Nicholson, 20 Vet. App. 
370, 377-78 (2006) (VA cured failure to afford statutory notice 
to claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim and 
notifying claimant of such readjudication in the statement of the 
case). 
 
Nevertheless, the Veteran is challenging the initial evaluations 
assigned following the grant of service connection for the right 
and left knee disabilities.  In cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.   
Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. 
App. at 484.  The Veteran has neither alleged nor demonstrated 
that he has been prejudiced by defective notice.  Goodwin, 22 
Vet. App. at 136.   Regarding the disability rating, VA requested 
and obtained all information from the Veteran to support his 
claim and granted service connection.  There is no indication 
that any other evidence exists to support a higher disability 
rating.  Thus, VA's duty to notify has been affected and any 
error is non-prejudicial.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records from his period of active 
service from February 2003 to April 2004 are deemed unavailable.  
The RO requested those records from the West Virginia Adjutant 
General's Office and Company C., 1092 Engineering Battalion in 
July 2006.  Letters were sent to the Veteran notifying him of the 
RO's efforts to obtain records from Company C., 1092 Engineering 
Battalion and the West Virginia Adjutant General's Office.  In 
August 2006, the RO received negative responses from both 
recipients.  Further, in a September 2006 Formal Findings 
Memorandum, the RO indicated that the PIES program would not 
accept requests for these records due to the type of duty 
service.  As such, the Board finds that the RO has made all 
reasonable attempts to obtain those records, further development 
would be fruitless.  The Veteran's VA medical records and private 
medical records have been obtained and associated with the claims 
file, to the extent possible.  It is noted that the Veteran 
testified during his travel board hearing that he was treated for 
knee pain upon service discharge but has not sought recent 
treatment such a physical therapy or similar treatment.  As such, 
it appears that the relevant VA treatment records have been 
obtained.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims.

The duty to assist also includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).  Here, the RO provided the Veteran 
appropriate VA examinations in September 2004 and January 2009.  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 
(2007).  Contrary to the testimony of the Veteran's 
representative, the Board finds that the January 2009 VA 
examination is adequate, as it was predicated on a review of the 
claims file and all pertinent evidence of record and because the 
examiner fully addressed the rating criteria that are relevant to 
rating the disabilities at issue here.  

II.	 Initial Rating

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7. 
 
In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes 
that staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59. 
 
The Veteran's service-connected right and left knee disabilities 
are currently rated as 10 percent disabling under to Diagnostic 
Code (DC) 5099- 5010.  See 38 C.F.R. §§ 4.20, 4.27 (2009) 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen; unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the most 
closely related body part and "99").  This hyphenated 
diagnostic code may be read to indicate that the Veteran's knee 
disabilities are rated as analogous to traumatic arthritis with 
painful but noncompensable limitation of motion under DC 5010. 
 
Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, which 
in turn, states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code for 
the specific joint or joints affected which in this case would be 
Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 
(limitation of extension of the leg).  When there is arthritis 
with at least some limitation of motion, but to a degree which 
would be noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint or 
group of minor joints.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent evaluation is warranted if 
there is X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Limitation of leg flexion warrants a noncompensable rating if 
limited to 60 degrees, a 10 percent rating if limited to 45 
degrees, a 20 percent rating if limited to 30 degrees, and a 
maximum 30 percent rating if limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2009).  Limitation of leg extension 
warrants a noncompensable rating if limited to 5 degrees, a 10 
percent rating if limited to 10 degrees, a 20 percent rating if 
limited to 15 degrees, a 30 percent rating if limited to 20 
degrees, a 40 percent rating if limited to 30 degrees, and a 
maximum 50 percent rating if limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2009); see also 38 C.F.R. § 4.71, 
Plate II (2009) (showing normal leg extension and flexion as 
between 0 degrees and 140 degrees). 
 
VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate disability 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  
 
VA General Counsel held in VAOPGCPREC 23-97 that a Veteran who 
has arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a separate 
rating must be based upon additional disability.  When a knee 
disorder is already rated under Diagnostic Code 5257, the Veteran 
must also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis.  If the 
Veteran does not at least meet the criteria for a zero percent 
rating under either of those codes, there is no additional 
disability for which a rating may be assigned.  In VAOPGCPREC 9-
98, General Counsel also held that if a Veteran has a disability 
rating under Diagnostic Code 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  In addition, General Counsel considered a 
hypothetical situation in which a knee disability was evaluated 
under Diagnostic Code 5259 that was productive of pain, 
tenderness, friction, osteoarthritis established by x-rays, and a 
slight loss of motion.  For the purposes of the hypothetical, it 
was assumed that Diagnostic Code 5259 did not involve limitation 
of motion. Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 
must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  Absent x-ray findings of arthritis, limitation 
of motion should be considered under Diagnostic Codes 5260 and 
5261.  The Veteran's painful motion may add to the actual 
limitation of motion so as to warrant a rating under Diagnostic 
Codes 5260 or 5261. 
 
The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, but 
that the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, limitation of motion is a relevant consideration under 
Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 
must be considered.  In addition, the VA General Counsel has held 
that separate ratings may be assigned under DC 5260 and DC 5261 
for disability of the same joint. VAOPGCPREC 9-2004 (September 
17, 2004). 

Throughout his appeal, the Veteran has complained of bilateral 
knee pain.  During his July 2007 formal RO hearing, the Veteran 
testified that he had bilateral knee pain with limitations of 
bending and kneeling.  The Veteran felt instability and 
limitations of motion in both knees.  The Veteran also testified, 
during his June 2010, travel board hearing that his knees 
produced significant pain which limited his ability sit for 
extended periods of time.  The Veteran reported experiencing 
instability and indicated that on average he falls three to four 
times per week. He testified that his knees were stiff and 
hindered his ability to walk.  

The Veteran's statements describing his symptoms are considered 
to be competent evidence.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  These 
statements, however, must be viewed in conjunction with the 
objective medical evidence as required by the rating criteria.  
In this regard, however, the competent medical evidence discussed 
below is of far greater probative value. 

Private treatment records from St. Joseph's Hospital indicate 
that in June 2004 x-rays of his left knee were performed and 
showed normal findings.  A June 2004 MRI of the left knee also 
showed normal findings.  In March 2005, the Veteran injured his 
left knee at work after hyperextending his left knee.  He 
reported severe pain at that time.  The Veteran was diagnosed 
with a left knee sprain and given a knee immobilizer and crutches 
at that time.  X-rays taken in March 2005 showed a normal trauma 
evaluation of the knee.  

A September 2004 VA examination report indicates that the Veteran 
complained of sharp and throbbing bilateral knee pain which had 
its onset during active duty.  He complained of hearing popping 
noises and indicated that his knees went out at times while on 
active duty.  He indicated stiffness, swelling, heat, and redness 
at times.  He also complained of weakness, fatigability, lack of 
endurance, give away, and lock up.  Sitting and standing for 
prolonged periods of time caused him problems.  He indicated 
occasionally wearing a brace while at work.  There was no 
dislocation noted but his mobility and ability to walk distances 
were impacted.  He indicated that he had difficulty walking up 
stairs and that he worked on the second floor.  On examination, 
there was pain with any movement on both knees.  Extension was to 
0 degrees bilaterally.  Flexion was to 100 degrees on the right 
knee and 80 degrees on the left knee.  The medial and lateral 
collateral ligaments and anterior posterior cruciate ligaments 
appeared intact.  McMurray, Lachman, and Drawer signs were all 
negative.  The examiner also indicated that the extremities 
showed strength equal, reflexes equal, pulses 1+ and sensation 
intact.  He was diagnosed with chondromalacia of both knees.  

During a January 2009 VA examination, the examiner reviewed the 
claims file and associated medical records indicating that the 
Veteran's bilateral knee disabilities had their onset in 2003.  
The Veteran indicated that he is unable to walk more than a few 
yards, lift anything heavy, or walk up or down stairs without 
increased pain.  The Veteran also complained that his knees 
caused give way, instability, pain, stiffness, weakness, and 
decreased speed of joint motion.  There was warmth, redness, 
swelling and tenderness which affect the motion of the joints.  
The examiner noted the Veteran's contentions of flare-ups which 
were moderate and occurred weekly.  The Veteran's gait was 
normal.  For both knees, the examiner found crepitus, grinding 
and tenderness.  However, he indicated that there was no 
instability, patellar abnormality, or meniscus abnormality.  
Range of motion for the left knee was flexion to 95 degrees and 
extension to 0 degrees.  The right knee's range of motion was 
flexion to 90 degrees and extension to 0 degrees.  There was 
objective evidence of pain following repetitive motion but no 
additional limitations after repetitions of range of motion.  
There was also no joint ankylosis on either knee.  X-ray results 
showed radiographically normal bilateral knees.  The examiner 
also noted that the Veteran was unemployed because his work 
performance decreased and he was laid off.  While not indicating 
that his knees caused the decreased productivity, the Veteran did 
mention that prolonged standing during his work caused increased 
knee pain.  The examiner finally indicated that the Veteran's 
knee disabilities prevented him from participating in sports, 
severely impacted him ability to shop and participate in 
recreational activities, moderately to severely impacted his 
ability to travel, dress, and drive, and moderately effected his 
ability to perform chores, bath, and groom.  

Throughout the entire time on appeal, the Veteran has not been 
shown to have flexion limited to 60 degrees or extension limited 
to 5 degrees in his left knee, even with pain.  As such, the 
criteria for an increased rating under DC 5260 and 5261 have not 
been met.  38 C.F.R. § 4.71a Diagnostic Codes 5260 and 5261. 

Because his knee disabilities are noncompensable under DC 5260 
and 5261, and due to the painful motion evidenced by the record, 
the Board finds that the Veteran's left and right knee 
chondromalacia warrant a 10 percent rating, but no higher under 
DC 5003.  Because two or more major joints are not involved and 
there is no evidence of incapacitating exacerbations, the Veteran 
is not entitled to a higher rating under the arthritis codes. 38 
C.F.R. § 4.71a, DCs 5003, 5010.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's knee disabilities are not 
warranted on the basis of functional loss due to pain or weakness 
in this case, as the Veteran's symptoms are supported by 
pathology consistent with the assigned 10 percent ratings.  In 
this regard, the Board acknowledges the Veteran's reports of pain 
and stiffness, and that he cannot walk or stand for long periods 
of time.  However, the effect of such in the Veteran's knee is 
contemplated in the currently assigned 10 percent disability 
evaluations.  Indeed, as noted above, even after contemplating 
for pain, flexion and extension of both knees did not meet the 
criteria for even a non-compensable rating.  Thus, the Veteran's 
complaints do not, when viewed in conjunction with the medical 
evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would warrant 
an increased evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased evaluation 
for the Veteran's service-connected knees.

Further, both the Veteran and his representative assert that he 
is entitled to a separate rating for the instability caused by 
his knees.  As provided above, the Veteran testified that his 
knees were unstable, buckled, and caused him to fall.  However, 
on examination, there was no persuasive evidence of recurrent 
subluxation or lateral instability to entitle the Veteran to a 
rating under DC 5257.  The January 2009 VA examiner found no 
objective instability.  The September 2004 examiner found that 
the McMurray, Lachman, and Drawer test were all negative.  
Although the Veteran reported that had trouble with instability, 
upon examination there was no objective evidence of lateral 
instability or subluxation.  Moreover, during the January 2009 
examination, he did not report using a cane or brace.  The Board 
affords this lack of objective evidence more probative value than 
the Veteran's reports.  
 
The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  In this 
regard, there was no evidence of ankylosis of his knees and DC 
5256 is inapplicable.  Additionally, there was no evidence of 
semilunar cartilage that was dislocated or removed and DCs 5258 
and 5259 are not for application.  Lastly, there was no evidence 
of impairment of the tibia and fibula or genu recurvatum to 
warrant an evaluation under DCs 5262 or 5263. 
 
The Board has also considered whether the Veteran was entitled to 
a "staged" rating for his service-connected gastrointestinal 
disabilities.  See Hart, 21 Vet. App. 505.    However, the Board 
finds that the Veteran's disabilities have not been more 
disabling than are currently rated.

The Board has also considered whether a referral for extra 
schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Initially, there must be a comparison between 
the level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extra schedular consideration referral). 
 
The schedular evaluations for the Veteran's knee disabilities are 
adequate.  The Veteran disagrees with the rating on the basis of 
painful residuals and limitation of motion.  The complaint 
remains pain and painful motion.  In other words, he does not 
have any symptoms from his service-connected disorders that are 
unusual or are different from those contemplated by the schedular 
criteria.  The Veteran does not have "exceptional or unusual" 
disabilities; he merely disagrees with the assigned evaluation 
for his level of impairment.  The available schedular evaluations 
for these service-connected disabilities are adequate.  Referral 
for extra schedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extra schedular 
consideration is moot.  See Thun, 22 Vet. App at 115. 

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim for total disability 
evaluation based on individual unemployability due to service-
connected disabilities (TDIU) is part of an increased rating 
claim when such claim is raised by the record.  In this case, the 
Veteran has not raised this issue.  Although it was noted at his 
January 2009 VA examination that he was laid off, and that he was 
required to stand for long period of time when he was employed, 
there is no indication that his knee disabilities caused his 
unemployment.  In fact, he indicated during his VA examination 
that he was laid off due to decreased productivity.  Therefore, 
the issue is not raised by the record and is not before the 
Board.  

Based on the foregoing, the Board finds that initial ratings in 
excess of 10 percent are not warranted for the Veteran's right or 
left knee disabilities.   



ORDER

Entitlement to an initial disability rating in excess of 10 
percent for a right knee disability is denied.

Entitlement to an initial disability rating in excess of 10 
percent for a left knee disability is denied.  





______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


